Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 22, 2021

The Court of Appeals hereby passes the following order:

A22A0675. TIMOTHY WOODARD v. DEBBIE L. BROOKS et al.

      Timothy Woodard has filed an original mandamus action in this Court.
Although the procedural posture is not entirely clear from the mandamus petition, it
appears that Woodard is currently serving a sentence for one or more crimes and
facing criminal prosecution for additional crime(s). Woodard requests that this Court:
(1) order that he be released from custody; (2) appoint counsel other than the
Spalding County Public Defender’s Office to assist him in both his mandamus action
and his criminal case; (3) appoint an investigator to help gather evidence in his
criminal case; (4) require the superior court and the Federal Bureau of Investigation
to “turn over all information,” including but not limited to “warrants, names of agents,
investigators, [and] accusations against [Woodard], including . . . information before
his Jan. 18, 2021 arrest”; and (5) order the Spalding County Clerk of Court to provide
subpoenas for witnesses and evidence.1 This case is not, however, subject to original
mandamus relief by our Court.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction[.]” Brown v. Johnson, 251 Ga.


      1
        Woodard has also filed another mandamus action in this Court, in which he
challenges various actions of the Henry County Clerk of Court and a Henry County
judge. That action remains pending. See Case No. A22A0605.
436, 436 (306 SE2d 655) (1983). This is not one of the extremely rare instances in
which this Court will exercise original mandamus jurisdiction. See Gay v. Owens, 292
Ga. 480, 482-483 (2) (738 SE2d 614) (2013). Although Woodard states that he has
filed a mandamus petition and a habeas corpus petition in the trial court, it appears
those actions remain pending. Until Woodard has pursued relief in the trial court and
obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction. See
Brown, 251 Ga. at 436-437. Accordingly, this petition for writ of mandamus is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/22/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.